      Case 3:20-cv-03194-RS Document 19 Filed 09/17/20 Page 1 of 32



 1   SBAITI & COMPANY PLLC
     Mazin A. Sbaiti, Esq.
 2   California Bar No. 275089
     2200 Ross Avenue
 3   Suite 4900W
     Dallas, Texas 75201
 4   T: (214) 432-2899
     F: (214) 853-4367
 5   E: mas@sbaitilaw.com
     Counsel for Plaintiffs
 6

 7
                           IN THE UNITED STATES DISTRICT COURT
 8                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
 9
     DR. LAURIE KLEIN,                         Civil Action No. 20-CV-03194-RS
10   DR. CRAIG MAURER,
     DR. STEVE LIRINGIS AND LISA
11   LIRINGIS,
     DR. TODD ANTOVICH
12   AND CAROL ANTOVICH,
     DR. RANDY MANTZ AND CARLENE
13   MANTZ,
     DR. PAMELA HART,
14   DR. GREG MOLIS,
     DR. LES COHEN,
15   DR. KEN CARLE,
     DR. SHANE STAKER AND KELLY
16   STAKER,
     DR. KEITH ALEXANDER,
17   BETSY STUMMER,
     DR. JOHN SUTO AND DR. BILLIE SUTO,
18   DR. JEFFREY FAILING,
     DR. MICHAEL GAGNON,
19   DR. CRAIG LADOW,
     MIMI H. DUONG,
20   DR. CRAIG THORNALLY,
     DR. MARK de DUBOVAY AND BARBARA
21   de DUBOVAY,
     DR. RONALD B. SANDERS,
22   DR. PEGGY ANDERSON, AND
     DR. PAM WACHHOLZ AND BOB NESTE
23
           Plaintiffs,                         FIRST AMENDED CLASS ACTION
24                                             COMPLAINT
     vs.
25                                             DEMAND FOR JURY TRIAL
     PARKER UNIVERSITY,
26
           Defendant.
27

28
     FIRST AMENDED CLASS ACTION COMPLAINT                                        Page 1
       Case 3:20-cv-03194-RS Document 19 Filed 09/17/20 Page 2 of 32



 1                                                     I.
 2
                                             INTRODUCTION
 3
             1.      Plaintiffs bring suit seeking damages arising out of the negligent, unfair, and
 4
     unlawful conduct of Defendant Parker University. From 2012 through at least 2016, Parker
 5
     University co-sponsored continuing-education seminars along with Steven L. Down. Parker
 6

 7   entrusted Down—without supervision, monitoring, or diligence of any kind—to advertise and

 8   conduct the seminars and to use Parker's name and imprimatur.
 9           2.      Foreseeably Down, whom the SEC had previously found guilty of orchestrating a
10
     Ponzi scheme (see https://www.sec.gov/litigation/admin/ia1715.txt), used the co-sponsored
11
     seminars to pitch securities to unsuspecting chiropractors, including Plaintiffs. The entity backing
12
     those securities—The Falls Event Centers—has since gone bankrupt as a result of what the
13

14   bankruptcy trustee has called, predictably, a Ponzi scheme. The SEC charged Down with securities

15   fraud for his seminar pitches (see

16   https://www.sec.gov/litigation/complaints/2018/comp24139.pdf).
17           3.      Plaintiffs and others similarly situated have lost millions as a result, while Parker
18
     University profited from the enterprise. That is wrong.
19
             4.      Without Parker's participation and neglect, state-enacted safeguards would have
20
     prevented most if not all of Plaintiff's losses. Parker enabled Down to bypass those safeguards,
21

22   dressing up his sales pitches with an air of legitimacy. It should have known better. And it bears

23   responsibility for its actions.

24           Plaintiffs seek redress on behalf of themselves and others similarly situated.
25

26

27

28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                           Page 2
       Case 3:20-cv-03194-RS Document 19 Filed 09/17/20 Page 3 of 32



 1

 2                                                    II.

 3                                                PARTIES

 4          1.       Plaintiff Dr. Laurie Klein (“Klein”) is a chiropractor who attended a continuing
 5
     education course sponsored by Parker University in Monterey, California. She is a resident of
 6
     Oakland, California.
 7
            2.       Plaintiff Dr. Craig Maurer (“Maurer”) is a chiropractor who attended continuing
 8
     education courses sponsored by Parker University in Sacramento, California and in Elk Grove,
 9
10   California. He is a resident of Napa, California.

11          3.       Plaintiff Dr. Steve Liringis (“Liringis”) is a chiropractor who attended a continuing
12   education course sponsored by Parker University in Charlotte, North Carolina. Plaintiff Lisa
13
     Liringis is his wife. They are residents of Greensboro, North Carolina.
14
            4.       Plaintiff Dr. Todd Antovich (“Antovich”) is a chiropractor who attended a
15
     continuing education course sponsored by Parker University in Elk Grove, California. Plaintiff
16

17   Carol Antovich is his wife. They are residents of Wilton, California.

18          5.       Plaintiff Dr. Randy Mantz (“Mantz”) is a chiropractor who attended a continuing

19   education course sponsored by Parker University in Elk Grove, California. Plaintiff Carlene Mantz
20   is his wife. They are residents of Reno, Nevada.
21
            6.       Plaintiff Dr. Pamela Hart (“Hart”) is a chiropractor who attended a continuing
22
     education course sponsored by Parker University in Denver, Colorado. She is a resident of
23
     Boulder, Colorado.
24

25          7.       Plaintiff Dr. Greg Molis (“Molis”) is a chiropractor who attended a continuing

26   education course sponsored by Parker University in Salt Lake City, Utah. He is a resident of West

27   Jordan, Utah.
28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                         Page 3
       Case 3:20-cv-03194-RS Document 19 Filed 09/17/20 Page 4 of 32


            8.      Plaintiff Dr. Les Cohen (“Cohen”) is a chiropractor who attended continuing
 1

 2   education courses sponsored by Parker University in Las Vegas, Nevada, El Segundo, California,

 3   and Costa Mesa, California. He is a resident of Victorville, California.

 4          9.      Plaintiff Dr. Ken Carle (“Carle”) is a chiropractor who attended a continuing
 5
     education course sponsored by Parker University in Tampa, Florida. He is a resident of Sarasota,
 6
     Florida.
 7
            10.     Plaintiff Dr. Shane Staker (“Staker”) is a chiropractor who attended a continuing
 8
     education course sponsored by Parker University in the Des Moines/Altuna area of Iowa. Plaintiff
 9
10   Kelly Staker is his wife. They are residents of West Branch, Iowa.

11          11.     Plaintiff Dr. Keith Alexander (“Alexander”) is a chiropractor who attended a
12   continuing education course sponsored by Parker University in Schaumburg, Illinois. He is a
13
     resident of Pleasant Prairie, Wisconsin. Plaintiff Betsy Stummer is his significant other. She is a
14
     resident of Kenosha, Wisconsin.
15
            12.     Plaintiff Dr. John Suto (“Suto”) is a chiropractor who attended a continuing
16

17   education course sponsored by Parker University in Portland, Oregon. Plaintiff Dr. Billie Suto is

18   also a chiropractor and is his wife. They are residents of Enterprise, Oregon.

19          13.     Plaintiff Dr. Jeffrey Failing (“Failing”) is a chiropractor who attended a continuing
20   education course sponsored by Parker University in Las Vegas, Nevada He is a resident of
21
     Rochester, New York.
22
            14.     Plaintiff Dr. Michael Gagnon (“Gagnon”) is a chiropractor who attended a
23
     continuing education course sponsored by Parker University in Chicago, Illinois. He is a resident
24

25   of Oak Forest, Illinois.

26          15.     Plaintiff Dr. Craig LaDow (“LaDow”) is a chiropractor who attended a continuing

27   education course sponsored by Parker University in San Mateo, California. He is a resident of
28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                        Page 4
       Case 3:20-cv-03194-RS Document 19 Filed 09/17/20 Page 5 of 32


     Concorde, California. Plaintiff Mimi H. Duong (“Duong”), is Dr. LaDow’s partner and a resident
 1

 2   of Oakland, California.

 3          16.     Plaintiff Dr. Craig Thornally (“Thornally”) is a chiropractor who attended

 4   continuing education courses sponsored by Parker University in Centennial, Colorado. He is a
 5
     resident of Colorado Springs, Colorado, Denver, Colorado and Littleton, Colorado.
 6
            17.     Plaintiff Dr. Mark de Dubovay (“de Dubovay”) is a chiropractor who attended
 7
     continuing education courses sponsored by Parker University in El Segundo, California. He is a
 8
     resident of Huntington Beach, California. Plaintiff Barbara de Dubovay is his wife and a resident
 9
10   of Huntington Beach, California.

11          18.     Plaintiff Dr. Ronald B. Sanders (“Sanders”) is a chiropractor who attended
12   continuing education courses sponsored by Parker University in Salt Lake City, Utah. He is a
13
     resident of Castle Dale, Utah.
14
            19.     Plaintiff Dr. Peggy Anderson (“Anderson” is a chiropractor who attended
15
     continuing education courses sponsored by Parker University in Colorado Springs, Colorado and
16

17   Denver, Colorado. She is a resident of Elk Grove, Colorado.

18          20.     Plaintiff Dr. Pam Wachholz (“Wachholz”) is a chiropractor who attended

19   continuing education courses sponsored by Parker University in Palm Springs, California. She is
20   a resident of Hemet, California. Plaintiff Bob Neste (“Neste”) is the husband of Dr. Wachholz and
21
     is a resident of Hemet, California.
22
            21.     Defendant Parker University (“Parker”) is a Texas non-profit corporation with its
23
     principal office in Dallas, Texas, and may be served through its registered agent, William E.
24

25   Morgan, 2540 Walnut Hill Lane, Dallas, Texas 75229.

26

27

28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                      Page 5
       Case 3:20-cv-03194-RS Document 19 Filed 09/17/20 Page 6 of 32



 1                                                     III.
 2                                     JURISDICTION AND VENUE
 3           22.     Pursuant to 28 U.S.C. § 1332(a), this Court has subject matter jurisdiction over this
 4   action because there is complete diversity of parties and the amount in controversy exclusive of
 5   interest and costs exceeds $75,000.
 6           23.     This Court also has subject matter jurisdiction over the Complaint under 28 U.S.C.
 7   § 1332(d)(2) because at least one class member is diverse from at least one defendant and the total
 8   amount in controversy for the class exceeds $5,000,000.
 9           24.     This Court has specific personal jurisdiction over Parker because this suit arises out
10   of or relates to its contacts with California. This is so because Parker conducted, in this state,
11   several of the continuing-education seminars that are the subject of this lawsuit, because it
12   contracted with California residents in California for several of the transactions that are the subject
13   of this lawsuit, and because it used the means and instrumentalities of interstate commerce and the
14   mails in connection with those transactions, acts and courses of business alleged in this suit, several
15   of which occurred in California.
16   Venue is proper under the federal venue statute, 28 U.S.C. § 1391 et seq., based upon the facts and
17   circumstances alleged in this suit which show that a substantial number of the events from which
18   the claims arise occurred in this jurisdiction and district.
19                                                     IV.
20                                      FACTUAL BACKGROUND
21
         A. The Co-Sponsored Seminars
22
             25.     From approximately 2012 through 2106, Parker sponsored continuing education
23
     seminars for chiropractors, featuring Down and companies that Down owned and controlled Free
24
     Continuing Education Association (“FCEA”) and/or Financially Fit). Either Down, or one of these
25
     companies, was named as Parker’s co-sponsor for the seminars. But in reality, Down controlled
26
     all aspects of the seminar except processing the applications for continuing-education credit with
27
     the various state chiropractic boards, which Parker handled.
28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                           Page 6
       Case 3:20-cv-03194-RS Document 19 Filed 09/17/20 Page 7 of 32



 1          26.     Specifically, Parker’s “Co-Sponsorship Agreement” gave Down responsibility for
 2   “registration, setting and collecting tuition and fees, advertising, marketing and promotions (which
 3   must have prior approval of Parker), payment of speaker(s) [sic] honorarium/expenses, selecting
 4   and paying the expenses for a classroom or other location, and paying any other incurred
 5   expenses.” Attached as Exhibit A is a copy of the Co-Sponsorship Agreement between Parker and
 6   FCEA for a December 7-8, 2013 seminar in Charlotte, North Carolina.
 7          27.     Thus, the co-sponsor relationship provided Down with the use of Parker’s name
 8   and reputation. But Parker maintained control over Down and the seminar’s content through the
 9   Co-Sponsorship Agreement that reserved for Parker the exclusive right to control the way its name
10   and influence were used. “Co-sponsor shall provide the course and speaker information needed by
11   Parker to complete the application for continuing education credit and to maintain its records. All
12   advertising, marketing, public communications, and promotional materials must be approved by
13   Parker and Co-sponsor must submit those materials to Parker in a timely manner.” In other words,
14   Parker was responsible for vetting the content of its seminars and was the last line of defense to
15   ensure its name and reputation were not being used to mislead unsuspecting seminar attendees.
16          28.     Parker’s name and reputation, along with the promotional materials it authorized
17   Down to utilize, attracted chiropractors to the seminars, caused them to choose these seminars
18   instead of countless others that were available to them, and lent both the seminars and the
19   university’s co-sponsor—Down—an air of legitimacy and credibility when he solicited
20   investments from them.
21          29.     During the seminars—and, really, as the motivating force for putting them on and
22   paying for them in the first place—Down solicited attendees, such as Plaintiffs, to invest in The
23   Falls Event Centers, Even Stevens, and other businesses he owned.
24          30.     Plaintiffs estimate that Parker and Down co-sponsored approximately 50 of these
25   seminars.
26          31.     Down or his companies paid for all costs associated with the co-sponsored
27   seminars, including Parker’s charges for its role.
28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                        Page 7
       Case 3:20-cv-03194-RS Document 19 Filed 09/17/20 Page 8 of 32



 1           32.        Specifically, Parker was paid a “location fee” and received a multiple, often 150%,
 2   of any costs it incurred.
 3           33.        Seminar attendees, including Plaintiffs, each paid a $35 “processing fee”, which
 4   was passed through to Parker. Parker “charged” this fee in exchange for processing the attendees
 5   continuing state-required continuing education credits, ensuring that the seminar would be
 6   accredited by the various state chiropractic boards, and providing the attendees their continuing
 7   education credit vouchers.
 8           34.        Parker’s actual processing cost was de minimus, and the $35 charge was almost
 9   entirely profit for the university.
10           35.        The Co-Sponsorship Agreement required Down to cover the cost of the seminar
11   speakers, which Parker knew from experience sponsoring other continuing education seminars
12   would cost thousands of dollars. Parker likewise knew that Down was paying the advertising
13   costs, room costs, and other expenses of putting on the seminars. And it knew that, despite
14   incurring significant expense to put on the seminars, Down did not charge for attendance. In fact,
15   the name of the Steve Down company with whom Parker contracted to sponsor these seminars was
16   called “Free Continuing Education Association.” In other words, Parker knew Down was not
17   making a profit simply from chiropractors attending the seminars.
18           36.        Parker also knew that Down was soliciting money from attendees. And while it
19   apparently did not know what that solicitation was for (chiefly because it was not paying any
20   attention), it did know that Down was not selling the usual kinds of items marketed to chiropractors
21   at such events, such as equipment or tools used by chiropractors or wholesale items for resale in
22   their practices.
23           37.        At the time when Parker began its co-sponsor relationship with Down, Down had
24   already been prosecuted by the SEC (1) for selling “securities in the form of a pyramid marketing
25   plan,” (2) for “fraudulently exaggerat[ing] earnings projections,” and (3) for “fail[ing] to disclose
26   that Down had received virtually all the net profit of the company in the form of putative loan
27   repayments or other compensation.” SEC News Digest, Issue 98-140 at 4 (July 22, 1998).
28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                          Page 8
       Case 3:20-cv-03194-RS Document 19 Filed 09/17/20 Page 9 of 32



 1          38.       But this did not deter Parker from enlisting Down as a co-sponsor of its continuing-
 2   education seminars because it apparently did not know or did not care. And it did not know because
 3   it had done nothing whatsoever to inquire into Down’s background or his fitness for the role he
 4   was playing.
 5          39.       Parker's careless failure to vet Down, while allowing him access to its name imbued
 6   Down’s pitches with an air of legitimacy and lulled Plaintiffs into trusting Down due to his
 7   association with and sponsorship by the university. In other words, Parker University allied with
 8   Down, lending its name and reputation to the enterprise, as well as the platform it had created, the
 9   continuing-education seminars, causing the attendees to suspend the skepticism they might
10   normally have had when shown an investment opportunity.
11          40.       Parker’s careless failure to monitor Down and his marketing materials allowed
12   Down to misleadingly advertise his role and participation in the seminar. The ads – over which
13   Parker had exclusive editorial control – often listed Down in the same sentence or line as the
14   substantive chiropractic speakers or failed to distinguish his presentation from the ones that were
15   part of the seminar. None of the ads expressly disclaimed that Down’s presentation was not part
16   of the seminar. By combining and conflating his title, role, and presentation with the substantive
17   portions, Parker allowed Down to mislead attendees into believing that he and his presentation had
18   been vetted, approved, and endorsed by Parker.
19          41.       Parker turned a blind eye to Down’s past securities fraud and his new get rich quick
20   investment pitches and co-sponsored the seminars. Parker did this:
21
                  •   by engaging in no review of the promotional material Down created for the
22                    seminars despite having the contractual right to do so;

23                •   by conducting no diligence in investigating its new co-sponsor, Down, when a
                      reasonable effort would have uncovered previous federal charges of securities fraud
24                    against him personally and a felony fraud conviction against the chief operating
25                    officer of The Falls Event Centers, the company Down was soliciting investments
                      in; and
26
                  •   by sending no university representative to monitor what happened at the seminars,
27                    heedless of the misuse of its platform.
28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                         Page 9
      Case 3:20-cv-03194-RS Document 19 Filed 09/17/20 Page 10 of 32



 1
            42.     Down’s pitches included all the trappings of classic securities fraud. Most notably,
 2
     Down routinely described the event centers underlying the securities he pitched as very profitable
 3
     when, instead, they were highly leveraged with high-interest debt and had consistently lost money,
 4
     month after month. This mirrors the SEC’s allegations in their most recent action against Down,
 5

 6   where the SEC alleged that Down kept two sets of books at The Falls Event Centers.

 7
            43.     Parker’s Continuing Education Department, which housed the university’s
 8
     continuing-education platform, clothed Down with actual and/or apparent authority, authorizing
 9
     and even contractually requiring him to promote the continuing-education seminars at which he
10
     delivered his predatory sales pitches to chiropractors. And even though actual chiropractic
11
     education did take place at the seminars, the legitimacy of that education only further bolstered the
12
     apparent credibility of Down’s investment presentations, which he advertised as something to
13
     help the “financial health” of attendees’ practices.
14
            44.     Unfortunately, Down did not help the financial health of Plaintiffs’ practices.
15
     Instead, investments in Down’s companies proved to be financially disastrous for the Plaintiffs.
16
     Parker, on the other hand, received substantial revenue from their attendance.
17
            45.     Parker filed applications for approval of the continuing-education courses with state
18
     licensing boards. But it did not disclose Down’s investment presentation or notify the boards that
19
     Down would be soliciting attendees, which is required in some states.
20
            46.     For example, Parker submitted to the North Carolina State Board of Chiropractic
21
     Examiners an application for approval of the continuing-education seminar that Dr. Liringis
22
     attended. Parker did not provide that board with any information about Down’s role or even any
23
     reference to his name. If they had made an appropriate disclosure, the board would not have
24
     approved the application because including Down’s presentation violated North Carolina Statute
25
     21 NCAC §10.027 – Continuing Education Seminars. Plaintiffs are informed and believe that the
26
     North Carolina State Board of Chiropractic Examiners sanctioned Parker for this violation.
27

28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                        Page 10
      Case 3:20-cv-03194-RS Document 19 Filed 09/17/20 Page 11 of 32



 1          47.     Parker’s imprimatur carried significant weight with attendees, including Plaintiffs,
 2   and influenced how receptive the intended audience would be to the advertising, the presenters
 3   and the material presented.
 4          48.     These circumstances—and the university’s role in creating them—enabled Down
 5   to catch attendees such as Plaintiffs off guard. This is precisely the kind of behavior that state-
 6   licensing-board rules are designed to prevent. And it is inconsistent with generally accepted
 7   practices in the industry.
 8          49.     In sum, FCEA, the business with whom Parker contracted to co-sponsor the
 9   seminars, made no profit from the seminars. Parker knew that Down was soliciting investments
10   at the seminars or, alternatively, knew Down was selling something and did not know the specifics
11   because it did not ask and did not care.
12          50.     Significantly, personnel within Parker’s Continuing Education Department
13   recognized the risk and potential liability associated with the university’s failure to monitor or
14   control the seminars co-sponsored with Down, because they became aware of a lawsuit with facts
15   similar to the Parker/Down relationship. The concerns about the risk of continuing a relationship
16   with Down went unaddressed and the co-sponsor arrangement with Down continued for years, as
17   the employee was instructed to ignore those concerns and just focus on generating income for
18   Parker’s Continuing Education Department.
19          51.     Even after Parker ignored the obvious question – why is Down paying for these
20   presentations, what is he selling to our attendees, and how is he making money? – and even after
21   its own employee expressed concern and notified them about a lawsuit arising from a similar co-
22   sponsorship, Parker failed to send anyone to monitor Down or learn what he was doing,
23   unsupervised, while trading on Parker’s name.
24          52.     Parker should have known Down was the proverbial fox trying to enter the hen
25   house before it opened the gate. And it either did and did not care, or simply did not want to know
26   of Down’s predatory background and was happy to bury its head in the sand and profit from
27   Down’s efforts.
28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                      Page 11
      Case 3:20-cv-03194-RS Document 19 Filed 09/17/20 Page 12 of 32



 1      B. The Falls Event Centers Scheme
 2          53.     Based in large part on Parker’s relationship with, and endorsement of Down, many
 3   of the seminar attendees invested millions of dollars in The Falls Event Centers, Even Stevens,
 4   and other companies controlled by Down.
 5          54.     Down’s multi-touch sales pitch began at the co-sponsored seminars, typically
 6   during a catered lunch. Down would take the stage in the classroom, in front of the captive
 7   audience of chiropractors, and solicit them to invest in his companies.
 8          55.     Down was often introduced by, and endorsed by, the chiropractic seminar speaker
 9   whose presentation Parker was certifying for continuing education credit. Having Parker’s speaker
10   endorse Down’s credibility and effectiveness further increased the attendees’ trust in Down.
11          56.     Down would speak specifically about the companies’ success and profitability, and
12   he made specific promises to generate certain returns on the amounts invested.
13          57.     Down made false statements about his companies’ profitability, the equity in and
14   value of the land that supposedly secured the investments, and the rate of return that investors
15   could expect to receive.
16          58.     Down’s statements, supported by Parker’s reputation, painted a rosy picture of a
17   safe, solvent, investment vehicle in which chiropractors could place their retirement funds and
18   savings. That picture could not be farther from the truth.
19          59.     It is clear Down never intended the companies to be profitable and never intended
20   for them to produce the promised returns.
21          60.     To perpetuate his fraud, string along his current investors, and attract new ones,
22   Down consistently represented (at every presentation) that The Falls Event Centers were very
23   profitable when they were not. And he supported these lies with misleading financial documents.
24   The company was never profitable according to generally accepted accounting practices
25   (“GAAP”). And neither was it profitable using the non-GAAP accounting methods that Down had
26   made up.
27

28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                     Page 12
      Case 3:20-cv-03194-RS Document 19 Filed 09/17/20 Page 13 of 32



 1           61.    The Falls Event Centers nonetheless put out newsletters stating falsely in January
 2   and August of 2014 that “The Falls at St. George is now profitable and gaining momentum,” and
 3   in October of 2015 that “[w]e currently have five event centers operating; each one operating
 4   profitably.”
 5           62.    Down likewise told investors at every presentation, including those attended by
 6   Plaintiffs, that the event centers were profitable. And he buttressed these lies by providing them
 7   false financial information.
 8           63.    In 2016, the CFO of The Falls Events Centers attended an investor presentation
 9   conducted by Down and afterwards told Down that he had to stop telling investors that the centers
10   were making a profit because they were not. They never were.
11           64.    Down did not disclose to investors, including Plaintiffs, that the Falls Events
12   Centers were not profitable according to GAAP, that they were using non-GAAP methods of
13   determining profit and loss, that even utilizing the non-GAAP methods, they were not profitable,
14   or that the executive team at the company had told him the events center model was unsustainable
15   due to enormous debt. Instead, Down consistently and repeatedly told investors, including
16   Plaintiffs, that the events centers were very profitable.
17           65.    Down represented falsely, in every presentation to investors, including to Plaintiffs,
18   that many if not all of the event centers were profitable even before they opened due to advance
19   bookings, that they continued to be profitable after opening, and that, after opening 12 centers, the
20   company would be able to refinance on favorable terms.
21           66.    Down represented falsely, in every presentation to investors, including to Plaintiffs,
22   that the Falls Events Centers would have 200 centers by 2022, that each center would earn gross
23   revenue of $1 million per year, and that each center had expenses of approximately $650,000 per
24   year.
25           67.    Down represented falsely, in every presentation to investors, including to Plaintiffs,
26   that the 200 event centers would net $70 million per year, that they would achieve a price/earnings
27

28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                        Page 13
      Case 3:20-cv-03194-RS Document 19 Filed 09/17/20 Page 14 of 32



 1   ratio of 40, causing them to be worth $2.8 billion by 2022, and that the company would go public
 2   or be bought out at that time.
 3          68.     These representations were without basis, and were demonstrably false, when
 4   made. And they induced Plaintiffs not only to invest initially but also to reinvest interest and
 5   purported earnings and even to invest additional funds.
 6          69.     Plaintiffs were invited to stockholder meetings and galas designed to fool them into
 7   believing that the companies in which they invested were financially solvent and prosperous.
 8   These events were also designed to prevent Plaintiffs from learning the truth, even in the exercise
 9   of significant diligence.
10          70.     Plaintiffs were shown false accounting figures and profitability information and
11   other fraudulent statements that prevented them from learning, even in the exercise of significant
12   diligence, that they had been deceived.
13          71.     On May 10, 2018, the United States Securities and Exchange Commission filed a
14   Complaint against Down in Federal District Court in Utah (the “SEC Case”) alleging the contours
15   of his investment scheme. This is the first time the nature of the entire investment scheme was
16   known or knowable.
17          72.     On May 11, 2018, the Court signed a Final Judgment against Down in the SEC
18   Case ordering him to pay $150,000 in penalties under the Securities and Exchange Act.
19          73.     Importantly, even in the exercise of reasonable diligence, Plaintiffs were not likely
20   to—and did not—run across this information immediately. And it took considerable time for the
21   information to proliferate and reach the spheres of information to which they had access or could
22   discover.
23      C. The Plaintiffs
24          74.     Plaintiffs (or Plaintiffs’ significant other, on whom Plaintiffs reasonably and
25   foreseeably relied) were familiar with Parker and knew it to be a reputable, upstanding, trustworthy
26   institution of chiropractic higher learning.
27

28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                       Page 14
      Case 3:20-cv-03194-RS Document 19 Filed 09/17/20 Page 15 of 32



 1          75.     Plaintiffs (or Plaintiffs’ significant other, on whom Plaintiffs reasonably and
 2   foreseeably relied) relied on Parker to have vetted the seminars, the speakers, and the speakers’
 3   materials to be presented at the Parker-sponsored seminars.
 4          76.     Plaintiffs (or Plaintiffs’ significant other, on whom Plaintiffs reasonably and
 5   foreseeably relied) trusted that Parker performed due diligence on the instructors and presenters
 6   and that they were providing legitimate, trustworthy, and reliable information.
 7          77.     Plaintiffs (or Plaintiffs’ significant other, on whom Plaintiffs reasonably and
 8   foreseeably relied) believed Parker had vouched for Down’s credibility by allowing him to
 9   advertise himself on equal ground with the instructors and to make presentations from the
10   classroom stage during Parker-sponsored continuing education seminars.
11          78.     As Plaintiffs (or Plaintiffs’ significant other, on whom Plaintiffs reasonably and
12   foreseeably relied) listened to Down and his presentations, they suspended the skepticism they
13   normally would have had when approached by a stranger pitching an investment opportunity
14   because they relied on Parker's sponsorship of, and control over, the seminar.
15          79.     Plaintiffs (or Plaintiffs’ significant other, on whom Plaintiffs reasonably and
16   foreseeably relied) relied on the mistaken belief that information presented to them at a Parker-
17   sponsored continuing education seminar would be truthful, accurate, reliable, and trustworthy.
18          80.     Plaintiffs (or Plaintiffs’ significant other, on whom Plaintiffs reasonably and
19   foreseeably relied) relied on Parker and based their decision to invest on the mistaken belief that
20   Parker was vouching for the credibility of Down and the investment opportunities Parker allowed
21   him to present at the Parker-sponsored continuing education seminars.
22          81.     While every investor knows that an investment has some risk and can lose money,
23   the Plaintiffs did not know they were being defrauded and induced to invest in a scheme, based on
24   lies, that was never intended to produce the promised returns.
25
            82.     Plaintiff Dr. Klein received or viewed Parker’s advertisement in 2012. She believes
26

27   the advertisement specifically noted that Parker was sponsoring the seminar, and the speakers

28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                      Page 15
      Case 3:20-cv-03194-RS Document 19 Filed 09/17/20 Page 16 of 32


     included Down. Dr. Klein signed up for and attended the seminar held by Parker University in
 1

 2   Monterrey, California, that same year. While at the first seminar, she heard Down advertise his

 3   business opportunity and tout attractive returns, and she invested approximately $50,000.00 soon

 4   thereafter. But for Parker’s sponsorship, Dr. Klein would not have invested.
 5
            83.     Plaintiff Dr. Maurer first received or viewed Parker’s advertisements in 2012. He
 6
     believes the advertisements specifically noted that Parker was sponsoring the seminar, and the
 7
     speakers included Down. Dr. Maurer signed up for and attended the seminars held by Parker
 8
     University in Sacramento, California and in Elk Grove, California, on January 12 and 13 2013.
 9
10   While at the first seminar, he heard Down advertise his business opportunity and tout attractive

11   returns, and he invested approximately $80,000.00 in The Falls Event Center soon thereafter. But
12   for Parker’s sponsorship, Dr. Maurer would not have invested.
13
            84.     Plaintiff Dr. Liringis received or viewed Parker’s advertisement in or about
14
     November 2013. He believes the advertisement specifically noted that Parker was sponsoring the
15
     seminar, and the speakers included Down. Dr. Liringis signed up for and attended the seminar held
16

17   by Parker University in Charlotte, North Carolina on December 7-8, 2013. While at the seminar,

18   Dr. Liringis heard Down advertise his business opportunity and tout attractive returns, and he

19   invested $250,500.00 in The Falls Event Center soon thereafter and then invested approximately
20   $200,000.00 in Even Stevens, and Financially Fit for $41,800. Plaintiff Lisa Liringis is the wife
21
     of Dr. Liringis, and the funds used to invest were her community property, and she therefore owns
22
     part of the claim against Parker University. But for Parker’s sponsorship, Dr. and Mrs. Liringis
23
     would not have invested.
24

25          85.     Plaintiff Dr. Antovich received or viewed Parker’s advertisement in or around

26   2015. He believes the advertisement specifically noted that Parker was sponsoring the seminar,

27   and the speakers included Down. Dr. Antovich signed up for and attended the seminar held by
28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                    Page 16
      Case 3:20-cv-03194-RS Document 19 Filed 09/17/20 Page 17 of 32


     Parker University in at the Falls Event Center in Elk Grove, California on March 21-22, 2015.
 1

 2   While at the seminar, he heard Down advertise his business opportunity and tout attractive returns,

 3   and he invested $250,000.00 in The Falls Event Center soon thereafter.          He then invested

 4   $50,000.00 in Down Construction to build Falls Event Centers and then $300,000 in Even Stevens
 5
     Sandwiches. Plaintiff Carol Antovich is the wife of Dr. Todd Antovich, and the funds used to
 6
     invest were her community property, and she therefore owns part of the claim against Parker
 7
     University. But for Parker’s sponsorship, Dr. and Mrs. Antovich would not have invested.
 8
            86.     Plaintiff Dr. Mantz received or viewed Parker’s advertisements in or around 2016.
 9
10   He believes the advertisements specifically noted that Parker was sponsoring the seminar, and the

11   speakers included Down. Dr. Mantz signed up for and attended the seminars held by Parker
12   University in Elk Grove, California, that year. While at the seminar, he heard Down advertise his
13
     business opportunity and tout attractive returns, and he invested $100,000.00 in The Falls Event
14
     Center soon thereafter and then invested $75,000.00 in Even Stevens, $50,000 in hotel
15
     construction, and $50,000.00 in Julia’s Coffee Shop. Plaintiff Carlene Mantz is the wife of Dr.
16

17   Mark de Dubovay, and the funds used to invest were her community property, and she therefore

18   owns part of the claim against Parker University. But for Parker’s sponsorship, Dr. and Mrs. Mantz

19   would not have invested.
20          87.     Plaintiff Dr. Hart received or viewed Parker’s advertisement in 2015 and 2016. The
21
     advertisement specifically noted that Parker was sponsoring the seminar, and the speakers included
22
     Down. Dr. Hart signed up for and attended the seminars held by Parker University in Denver,
23
     Colorado on February 7, 2015 and November 14, 2015. Dr. Hart also signed up for and attended
24

25   the seminars held by Parker University in Denver, Colorado on February 20, 2016 and August 20,

26   2016. While at the seminars, she heard Down advertise his business opportunity and tout attractive

27   returns, and she invested $148,000.00 in The Falls Event Center soon thereafter and then
28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                      Page 17
      Case 3:20-cv-03194-RS Document 19 Filed 09/17/20 Page 18 of 32


     $100,000.00 in Even Stevens and another $100,000.00 in Financially Fit. But for Parker’s
 1

 2   sponsorship, Dr. Hart would not have invested.

 3          88.     Plaintiff Dr. Molis received or viewed Parker’s advertisement in or about

 4   September 2013. He believes the advertisement specifically noted that Parker was sponsoring the
 5
     seminar, and the speakers included Down. Dr. Molis signed up for and attended the seminar held
 6
     by Parker University in Salt Lake City, Utah on October 19, 2013. While at the seminar, he heard
 7
     Down advertise his business opportunity and tout attractive returns, and he invested $50,000.00 in
 8
     The Falls Event Center soon thereafter. But for Parker’s sponsorship, Dr. Molis would not have
 9
10   invested.

11          89.     Plaintiff Dr. Cohen received or viewed Parkers’ advertisements in 2013. He
12   believes the advertisements specifically noted that Parker was sponsoring the seminar, and the
13
     speakers included Down. Dr. Cohen signed up for and attended the seminars held by Parker
14
     University in El Segundo, California on September 28-29, 2013. While at the seminar, he heard
15
     Down advertise his business opportunity and tout attractive returns, and he invested approximately
16

17   $25,000.00 in The Falls Event Center soon thereafter and then invested approximately

18   $500,000.00 in Even Stevens and $75,000.00 in Financially Fit. But for Parker’s sponsorship, Dr.

19   Cohen would not have made these investments.
20          90.     Plaintiff Dr. Carle received or viewed Parkers’ advertisement in or about December
21
     2015. He believes the advertisement specifically noted that Parker was sponsoring the seminar,
22
     and the speakers included Down. Dr. Carle signed up for and attended the seminar held by Parker
23
     University in Orlando, Florida, on January 9, 2016. While at the seminar, he heard Down advertise
24

25   his business opportunity and tout attractive returns, and he invested $250,002.00 in The Falls Event

26   Center on March 30, 2016. But for Parker’s sponsorship, Dr. Carle would not have invested.

27

28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                       Page 18
      Case 3:20-cv-03194-RS Document 19 Filed 09/17/20 Page 19 of 32


            91.    Plaintiff Dr. Staker received or viewed Parkers’ advertisements in Or around 2012.
 1

 2   He believes the advertisements specifically noted that Parker was sponsoring the seminar, and the

 3   speakers included Down. Dr. Staker signed up for and attended the seminars held by Parker

 4   University in the Des Moines, Iowa area. While at the seminars, he heard Down advertise his
 5
     business opportunity and tout attractive returns, and he invested $100,000.00 in The Falls Event
 6
     Center soon thereafter. Plaintiff Kelly Staker is the wife of Dr. Mark de Dubovay, and the funds
 7
     used to invest were her community property, and she therefore owns part of the claim against
 8
     Parker University. But for Parker’s sponsorship, Dr. and Mrs. Staker would not have invested.
 9
10          92.    Plaintiff Dr. Alexander received or viewed Parkers’ advertisements in 2015. He

11   believes the advertisements specifically noted that Parker was sponsoring the seminar, and the
12   speakers included Down. Dr. Alexander signed up for and attended the seminars held by Parker
13
     University in Chicago, Illinois, in June 2015. While at the seminars, he heard Down advertise his
14
     business opportunity and tout attractive returns, and he invested $300,000.00 in The Falls Event
15
     Center soon thereafter and also invested approximately $587,000.00 in Even Stevens. But for
16

17   Parker’s sponsorship, Dr. Alexander would not have invested.

18          93.    Plaintiff Betsy Stummer is the significant other of Dr. Keith Alexander. As a result

19   of Dr. Alexander meeting Mr. Down at a Parker seminar, Ms. Stummer was introduced to Mr.
20   Down. Dr. Alexander discussed with her Parker University’s reputation, and based on its
21
     reputation, she invested approximately $180,000.00 of her own money with The Falls Event
22
     Center, Even Stevens, and Financially Fit. But for Parker’s sponsorship of the seminar and
23
     reputation, Ms. Stummer would not have invested.
24

25          94.    Plaintiff Dr. John Suto received or viewed Parkers’ advertisements in 2016. He

26   believes the advertisements specifically noted that Parker was sponsoring the seminar, and the

27   speakers included Down. Dr. Suto signed up for and attended the seminar held by Parker
28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                     Page 19
      Case 3:20-cv-03194-RS Document 19 Filed 09/17/20 Page 20 of 32


     University in Portland, Oregon on May 21, 2016. While at the seminar, he heard Down advertise
 1

 2   his business opportunity and tout attractive returns, and he and his wife, Plaintiff Dr. Billie Suto

 3   invested $750,000.00 in The Falls Event Center on August 15, 2016. The funds used to invest were

 4   community property, and she therefore owns part of the claim against Parker University. Plaintiff
 5
     Billie Suto is familiar with the Parker name, reputation, and integrity based on her experience as a
 6
     chiropractor. But for Parker’s sponsorship, the Sutos would not have invested.
 7
            95.     Plaintiff Dr. Failing received or viewed Parkers’ advertisements in 2012. He
 8
     believes the advertisements specifically noted that Parker was sponsoring the seminar, and the
 9
10   speakers included Down. Dr. Failing signed up for and attended the seminars held by Parker

11   University in Las Vegas, Nevada on January 10-12, 2013. While at the seminars, he heard Down
12   advertise his business opportunity and tout attractive returns, and he invested in The Falls Event
13
     Center soon thereafter. But for Parker’s sponsorship, Dr. Failing would not have invested.
14
            96.     Plaintiff Dr. Gagnon received or viewed Parkers’ advertisements in 2016. He
15
     believes the advertisements specifically noted that Parker was sponsoring the seminar, and the
16

17   speakers included Down. Dr. Gagnon signed up for and attended the seminars held by Parker

18   University in Chicago, Illinois. While at the seminars, he heard Down advertise his business

19   opportunity and tout attractive returns, and he invested approximately $200,000.00 in The Falls
20   Event Center soon thereafter and approximately $200,000.00 in Even Stevens. But for Parker’s
21
     sponsorship, Dr. Gagnon would not have invested.
22
            97.     Plaintiff Dr. LaDow received or viewed Parkers’ advertisements in or around 2011
23
     or 2012. He believes the advertisements specifically noted that Parker was sponsoring the seminar,
24

25   and the speakers included Down. Dr. LaDow signed up for and attended the seminars held by

26   Parker University in or around Burlingame, California. . While at the seminars, he heard Down

27   advertise his business opportunity and tout attractive returns, and he invested $800,000.00-
28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                       Page 20
      Case 3:20-cv-03194-RS Document 19 Filed 09/17/20 Page 21 of 32


     $1,000,000 in The Falls Event Center, Even Stevens, Financially Fit, Financially Fit Holding Co.,
 1

 2   and Julia’s Coffee Shop soon thereafter. But for Parker’s sponsorship, Dr. LaDow would not have

 3   invested.

 4          98.     Plaintiff Mimi Huong is the significant other of Dr. Craig LaDow. As a result of
 5
     Dr. LaDow meeting Mr. Down at a Parker seminar, Ms. Huong was introduced to Mr. Down. Dr.
 6
     LaDow discussed with her Parker University’s reputation, and based on its reputation, she invested
 7
     approximately $1,000,000.00 of her own money with The Falls Event Center. But for Parker’s
 8
     sponsorship of the seminar and reputation, Ms. Huong would not have invested.
 9
10          99.     Plaintiff Dr. Thornally received or viewed Parkers’ advertisements in 2014, 2015

11   and 2016. He believes the advertisements specifically noted that Parker was sponsoring the
12   seminar, and the speakers included Down. Dr. Thornally signed up for and attended the seminars
13
     held by Parker University in Denver, Colorado, on November 14, 2015, as well as seminars in
14
     Colorado Springs, Colorado on February 8-9, 2014 and in Littleton, Colorado on August 20, 2016.
15
     While at the seminars, he heard Down advertise his business opportunity and tout attractive
16

17   returns, and he invested $250,000 in The Falls Event Center and $50,000.00 in Even Stevens soon

18   thereafter. But for Parker’s sponsorship, Dr. Thornally would not have invested.

19          100.    Plaintiff Dr. Mark de Dubovay first received or viewed Parker’s advertisements in
20   2013. He believes the advertisements specifically noted that Parker was sponsoring the seminar,
21
     and the speakers included Down. Dr. de Dubovay signed up for and attended the seminars held by
22
     Parker University in Huntington Beach, California, on September 28 and 29, 2013. While at the
23
     seminar, he heard Down advertise his business opportunity and tout attractive returns, and he
24

25   invested approximately $135,250.00 in The Falls Event Center and $100,00.00 in Even Stevens

26   soon thereafter. Plaintiff Barbara de Dubovay is the wife of Dr. Mark de Dubovay, and the funds

27   used to invest were her community property, and she therefore owns part of the claim against
28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                     Page 21
      Case 3:20-cv-03194-RS Document 19 Filed 09/17/20 Page 22 of 32


     Parker University. But for Parker’s sponsorship, Dr. de Dubovay and Mrs. De Dubovay would not
 1

 2   have invested.

 3
            101.      Plaintiff Dr. Anderson received or viewed Parker’s advertisement in or around
 4
     2015. She believes the advertisement specifically noted that Parker was sponsoring the seminar,
 5
     and the speakers included Down. Dr. Anderson signed up for and attended the seminar held by
 6
     Parker University in in or around Denver, CO in or around 2015. While at the seminar, Dr.
 7
     Anderson heard Down advertise his business opportunity and tout attractive returns, and she
 8
     invested $250,000.00 in The Falls Event Center on January 12, 2016 and $50,000.00 in Even
 9
     Stevens. But for Parker’s sponsorship, Dr. Anderson would not have invested.
10
            102.      Plaintiff Dr. Sanders received or viewed Parker’s advertisement in or around 2012.
11
     He believes the advertisement specifically noted that Parker was sponsoring the seminar, and the
12
     speakers included Down. Dr. Sanders signed up for and attended seminars held by Parker
13
     University in Salt Lake City, Utah in or around September 2012. While at the seminar, Dr. Sanders
14
     heard Down advertise his business opportunity and tout attractive returns and he invested $107,500
15
     in The Falls Event Center soon thereafter. But for Parker’s sponsorship, Dr. Sanders would not
16
     have invested.
17
            103.      Plaintiff Dr. Pam Wachholz first received or viewed Parker’s advertisements in
18
     2014. She believes the advertisements specifically noted that Parker was sponsoring the seminar,
19
     and the speakers included Down. Dr. Wachholz signed up for and attended the seminars held by
20
     Parker University in Palm Springs, California, on September 20, 2014. While at the seminar, she
21
     heard Down advertise his business opportunity and tout attractive returns, and she invested
22
     approximately $100,000.00 in The Falls Event Center and approximately $39,000.00 in Even
23
     Stevens soon thereafter. Plaintiff Bob Neste is the husband of Dr. Pam Wachholz. The funds used
24
     to invest were partially his and were all community property, and he therefore owns part of the
25
     claim against Parker University. But for Parker’s sponsorship of the seminar and reputation, Dr.
26
     Wachholz and Mr. Neste would not have invested.
27

28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                      Page 22
      Case 3:20-cv-03194-RS Document 19 Filed 09/17/20 Page 23 of 32


                                                      V.
 1
                                         CLASS ALLEGATIONS
 2
            104.    Plaintiffs reallege and incorporate all prior paragraphs as if fully set forth herein.
 3
            105.    This action is brought on behalf of a class consisting of the following persons:
 4

 5                  All ascertainable persons in the United States who, between January
                    1, 2012 and July 11, 2018, attended a Parker seminar featuring Steve
 6                  Down, and who invested in The Falls Event Centers within a period
                    of three months thereafter. Excluded from the Class are Defendant,
 7                  its corporate parent, subsidiaries and affiliates, officers and
                    directors, any entity in which Defendant has a controlling interest,
 8                  and their legal representatives, assigns of any such excluded persons
                    or entities, and the attorneys for Plaintiff herein. Also excluded from
 9                  the Class are any judges presiding over these proceedings and their
                    immediate family members (the “Class”).
10
            106.    The Third Count, set forth below, is brought on behalf of a sub-class consisting of
11
     the following persons:
12
                    All members of the Class who attended a Parker seminar featuring
13                  Steve Down in the State of California, and who invested in The Falls
                    Event Centers within a period of three months thereafter (the
14                  “California Subclass”).
15          107.    Typicality: Plaintiffs ’claims are typical of other Class members ’claims because
16   Plaintiffs, like every other Class member, were exposed to virtually identical conduct and
17   omissions by Parker.
18          108.    Numerosity: The members of the Class are so numerous that joinder of all
19   members is impracticable. While the exact numbers of Class members are unknown to Plaintiffs
20   at this time, Plaintiffs note that Parker sponsored approximately 50 seminars featuring Down, with
21   several attendees at each.
22          109.    Ascertainability. The identities of individual Class members are readily
23   ascertainable through appropriate discovery from records maintained by Defendant and its agents.
24          110.    Superiority: A class action is superior to other available methods for the fair and
25   efficient adjudication of this controversy because joinder of all members is impracticable, the
26   likelihood of individual Class members prosecuting separate claims is remote, and individual
27   members do not have a significant interest in individually controlling the prosecution of separate
28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                          Page 23
      Case 3:20-cv-03194-RS Document 19 Filed 09/17/20 Page 24 of 32



 1   actions. No difficulty will be encountered in this case’s management to preclude maintenance as a
 2   class action.
 3          111.     Common Questions of Law and Fact Predominate: The questions of law and
 4   fact common to the Class predominate over questions affecting only individuals. Among the
 5   questions of law and fact common to the Class are:
 6                    •    Whether Parker had a duty to the Class to use reasonable care in exercising
 7                         its right to control over the co-sponsored seminars.

 8                    •    Whether Parker breached that duty.

 9                    •    Whether Parker clothed Down with actual or apparent authority as a co-
                           sponsor;
10

11                    •    Whether Parker and Down acted in concert as co-sponsors;

12                    •    Whether Parker is vicariously liable as co-sponsor for Down's acts and
                           omissions;
13
                      •    Whether Down and Parker failed to disclose material facts that they had a
14                         duty, as co-sponsors, to disclose to the Class;
15
                      •    Whether Parker had a duty to class members to vet Down as a co-sponsor;
16
                      •    Whether Parker had a duty to class members to vet promotional material
17                         that it authorized Down as co-sponsor to create and disseminate;
18                    •    Whether Parker had a duty to class members to monitor Down as a co-
                           sponsor;
19

20                    •    Whether Parker had contractual duties to the Class;

21                    •    Whether Parker’s inaction breached its contractual duties to class members;
22
                      •    Whether Parker exercised reasonable care towards class members;
23
                      •    Whether Parker has been unjustly enriched at the expense of class members;
24
                      •    Whether Parker’s revenues should be disgorged, and if so, the proper
25                         calculation of such revenues;
26
                      •    Whether the Class is entitled to restitution and if so, the proper calculation
27                         of such restitution;

28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                       Page 24
      Case 3:20-cv-03194-RS Document 19 Filed 09/17/20 Page 25 of 32


                      •    Whether Parker violated state licensing laws or rules on continuing
 1
                           education;
 2
                      •    Whether such laws or rules create a standard of care owed to class members;
 3
                      •    Whether class members are entitled to relief;
 4

 5                    •    Whether class members are entitled to damages, and if so, the proper
                           calculation of those damages.
 6
            112.    Manageability: The Class litigation will be manageable because the causes of
 7
     action brought on behalf of the Class are nearly identical, and individualized calculation of
 8
     damages can be accomplished methodically by the use of data and information provided by
 9
     Plaintiffs and by Defendant and its agents.
10
            113.    Adequacy: Plaintiffs can fairly and adequately represent the Class’s interests;
11
     Plaintiffs have no conflicts of interest with other Class members and have retained counsel
12
     competent and experienced in class action and complex civil litigation.
13
                                                      VI.
14
                                          CAUSES OF ACTION
15
                                       FIRST CAUSE OF ACTION
16                                           NEGLIGENCE
                    (BY ALL PLAINTIFFS ON BEHALF OF THEMSELVES AND THE CLASS)
17
            114.    Plaintiffs reallege and incorporate all prior paragraphs as if fully set forth herein.
18
            115.    Parker breached its duty to act with reasonable care when co-sponsoring
19
     continuing-education seminars attended by Plaintiffs and the class.
20
            116.    Parker had a statutory duty to follow the relevant state chiropractic board rules
21
     when sponsoring continuing education seminars.
22
            117.    Parker breached these duties and was negligent as follows, without limitation, and
23
     as may be shown at trial:
24
                    a. Sponsoring continuing education seminars with Down and his companies
25
                       FCEA or Financially Fit, LLC;
26
                    b. Failing to perform any or sufficient due diligence on Down and/or his
27                     companies prior to sponsoring his seminars across the country;
28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                          Page 25
      Case 3:20-cv-03194-RS Document 19 Filed 09/17/20 Page 26 of 32


                c. Allowing Down to give presentations in the classroom at continuing education
 1
                   seminars sponsored by Parker where he bilked attendees out of millions;
 2
                d. Sponsoring seminars with Down in which he solicited investments in
 3                 presentations on the classroom stage in violation of state board chiropractic
                   continuing education rules, and state administrative code and statutory
 4                 provisions and norms, including, but not limited to:
 5
                          i.     California Code of Regulations 16 CCR §§ 362 & 363;
 6
                          ii.    Texas 22 TAC §§73.3 & 73.7;
 7
                          iii.   North Carolina Rule – 21 NCAC §10.0207 – Continuing
 8                               Education Seminars;
 9
                          iv.    Nevada Administrative Code NAC 634.385; or
10
                          v.     Florida Administrative Code § 64B2-13.004.
11
                e. Submitting the applications for the continuing education courses without
12                 ensuring the appropriateness of the content of Down’s presentations;
13
                f. Failing to notify state boards that Down would be soliciting investments from
14                 attendees and/or making presentations inside the classroom;

15              g. Failing to ensure that—or even inquire whether—the seminar marketing
                   materials complied with state chiropractic board rules and/or did not contain
16                 materially misleading content;
17
                h. Failing to ensure—or even inquire whether—marketing materials did not
18                 contain impermissible and misleading representations about Down, his role at
                   the seminars, and whether his presentation was part of the seminars;
19
                i. Failing to supervise Down’s presentations and/or to send representatives to the
20                 seminars to supervise and to ensure that—or at least monitor whether—Down
21                 did not violate state board rules or attempt to defraud attending chiropractors;

22              j. Unreasonably relying on Down to self-police his participation in the seminars—
                   something that was contrary to his own financial interest;
23
                k. Failing to require that Down provide his presentation slides or talking points to
24
                   Parker so it could know what he was going to say to its continuing education
25                 attendees;

26              l. Failing to verify that—or even inquire whether—the information Down was
                   providing to Parker’s continuing education attendees was accurate or truthful;
27

28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                  Page 26
      Case 3:20-cv-03194-RS Document 19 Filed 09/17/20 Page 27 of 32


                    m. Allowing Down to continually make false representations, including about the
 1
                       details of the investment opportunities he pitched, the financial stability and
 2                     solvency of The Falls Event Centers, and the return that the investors could
                       expect; and
 3
                    n. Failing to audit the seminars after the fact.
 4
            118.    Parker breached its duty to exercise reasonable care in retaining, hiring, appointing,
 5
     and/or authorizing Down to act as co-sponsor because neither Down individually nor the
 6
     companies he controlled were fit to perform in such a role.
 7
            119.    Parker also breached its duty to exercise reasonably care in supervising Down’s
 8
     conduct, including the advertising materials, seminar materials, and seminar presentation he
 9
     provided.
10
            120.    Parker knew, and should have known, that hiring, appointing, and/or authorizing
11
     Down to act as co-sponsor, failing to supervise him, and allowing him to self-police the advertising
12
     for and conduct of the seminars would create a particular risk of harm to seminar attendees,
13
     including Plaintiffs and the Class.
14
            121.    That risk materialized.
15
            122.    Parker and Down, as co-sponsors, acted concertedly, authorized each other’s acts
16
     and omissions, and clothed one another with actual and apparent authority.
17
            123.    Parker and Down jointly participated in a concerted action which resulted in a
18
     common tort and accomplished their purpose.
19
            124.    Plaintiffs were injured by Parker’s acts and omissions.
20
            125.    Each of these breaches, whether taken singularly or in combination, proximately
21
     and foreseeable caused Plaintiffs’ injuries and damages.
22
                                     SECOND CAUSE OF ACTION
23
                                      DECEPTIVE TRADE PRACTICES
24                                      STATUTORY VIOLATIONS
                    (BY ALL PLAINTIFFS ON BEHALF OF THEMSELVES AND THE CLASS)
25
            126.    Plaintiffs reallege and incorporate all prior paragraphs as if fully set forth herein.
26
            127.    Plaintiffs are individuals and are “consumers” under their respective State
27
     Deceptive Trade Practices laws.
28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                          Page 27
      Case 3:20-cv-03194-RS Document 19 Filed 09/17/20 Page 28 of 32



 1          128.    Plaintiffs purchased goods or services from Parker University by paying $35 for
 2   Parker to process their continuing education vouchers with respective state chiropractic boards and
 3   by attending a seminar at which Parker was compensated for sponsoring the seminar and for each
 4   attendee.
 5          129.    Parker’s conduct constituted false, misleading, or deceptive acts or practices,
 6   including, but not limited to:
 7
                    a. Causing confusion or misunderstanding as to the source, sponsorship, approval,
 8                     or certification of goods or services;

 9                  b. Causing confusion or misunderstanding as to affiliation, connection, or
                       association with, or certification by, another;
10
                    c. Representing that goods or services have sponsorship, approval, characteristics,
11
                       ingredients, uses, benefits, or quantities that they do not have, or that person has
12                     sponsorship, approval, status, affiliation, or connection that person does not
                       have;
13
                    d. Falsely representing that goods or services are of a particular standard, quality,
14                     or grade, or that goods are of a particular style or model;
15
                    e. Failing to disclose information concerning goods or services that was known at
16                     the time of the transaction if the failure to disclose was intended to induce the
                       consumer into a transaction the consumer would not have entered into had the
17                     information been disclosed;
18                  f. Promoting a pyramid promotional scheme; and
19                  g. Allowing an investment scheme to masquerade as a series of continuing-
20                     education seminars.
            130.    Each of the above is a violation of each Plaintiff’s respective state consumer
21
     Deceptive Trade Practices law.
22
            131.    Parker authorized and permitted Down to advertise the seminars either directly or
23
     through his companies, making Down its agents for purposes of the advertisements that went out.
24
            132.    Plaintiffs were exposed to promotional materials.
25
            133.    Each Plaintiff detrimentally relied on Parker’s false, misleading, or deceptive acts,
26
     practices, or omissions.
27

28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                         Page 28
      Case 3:20-cv-03194-RS Document 19 Filed 09/17/20 Page 29 of 32



 1          134.    Parker’s unfair and/or deceptive conduct was a producing and proximate cause of
 2   Plaintiffs’ damages.
 3          135.    Plaintiffs seek actual economic damages for the amounts they were induced into
 4   investing with Down and his companies.
 5          136.    Parker’s violations were committed “knowingly” as that term is defined in the
 6   respective consumer protection and deceptive trade practices statutes, and Plaintiffs therefore seek
 7   mental anguish damages as a result of losing their life savings and retirement savings.
 8          137.    Parker’s violations were committed “knowingly” as that term is defined in the
 9   respective consumer protection and deceptive trade practices statutes, and Plaintiffs therefore seek
10   all available damages, including any allowable punitive damages and treble actual economic
11   damages.
12          138.    Parker’s violations were committed “intentionally” as that term is defined in the
13   respective consumer protection and deceptive trade practices statutes, and Plaintiffs therefore seek
14   all available damages, including any allowable punitive damages and treble mental anguish
15   damages.
16          139.    Plaintiffs seek recovery of all costs and attorneys’ fees awardable, pursuant to the
17   respective consumer protection and deceptive trade practices statutes.
18                                 THIRD CAUSE OF ACTION
19                            CALIFORNIA UNFAIR COMPETITION LAW
                                 CAL. BUS. & PROF. CODE § 17200
20         (BY ALL PLAINTIFFS ON BEHALF OF THEMSELVES AND THE CALIFORNIA SUBCLASS)

21
            140.    Plaintiffs reallege and incorporate all prior paragraphs as if fully set forth herein.
22
            141.    Parker engaged in unfair and unlawful business practices and in unfair, deceptive,
23
     and misleading advertising in connection with its sponsorship of continuing education seminars
24
     with Down.
25
            142.    Parker’s seminar attendees thought they were signing up for legitimate continuing
26
     education seminars, and while they did receive continuing education, the seminars were actually a
27
     pretext to solicit investments from them.
28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                          Page 29
      Case 3:20-cv-03194-RS Document 19 Filed 09/17/20 Page 30 of 32



 1          143.    Parker received significant monies and generated significant revenue for its
 2   “Continuing Education Department” by engaging in these unfair and unlawful business practices
 3   and by lending out its name and reputation to lure unsuspecting chiropractors to attend the
 4   seminars.
 5          144.    Plaintiffs signed up to attend the continuing-education seminars co-sponsored by
 6   Parker in order to satisfy their annual state chiropractic board requirements.
 7          145.    Advertisements for the seminars listed the chiropractic instructors and Down,
 8   without distinguishing between them or making it clear that Parker did not consider Down a
 9   Parker-endorsed presenter, which misled the attendees into believing that Down was an approved
10   speaker, vetted and endorsed by Parker.
11          146.    Parker was responsible for ensuring that the seminar advertisements accurately
12   conveyed who the seminar speakers were and for approving content they were providing.
13          147.    Parker negligently failed to ensure the advertisements accurately conveyed speaker
14   and content information.
15          148.    Parker exacerbated the problems stemming from its endorsement of Down by
16   allowing him to take the stage in the classroom at the co-sponsored seminars and, there, deliver
17   his investment presentation from the same “classroom” stage used by the substantive chiropractic
18   presenters.
19          149.    By advertising Down as an approved and endorsed speaker and allowing him to
20   present from the classroom stage, Parker misrepresented its affiliation with Down and
21   misrepresented to the attendees that it had vetted Down, approved his presentation, vouched for
22   his credibility, and they provided him and his presentation the air of legitimacy he needed to lull
23   the seminar attendees into letting down their guard and trusting him.
24          150.    Plaintiffs relied on Parker’s misrepresentations, its apparent relationship with
25   Down, its vouching for Down’s credibility, status, legitimacy, and his involvement with Parker
26   when deciding whether investing in The Falls Event Center and Down’s other businesses was a
27   sound financial decision and when deciding how much diligence was necessary.
28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                      Page 30
      Case 3:20-cv-03194-RS Document 19 Filed 09/17/20 Page 31 of 32



 1          151.    Plaintiffs relied on Parker’s misrepresentations, its apparent relationship with
 2   Down, its vouching for Down’s credibility, status, legitimacy, and its involvement with Parker
 3   when deciding whether Down and the investments he pitched were legitimate.
 4          152.    Each of these misrepresentations was made with the intent that Plaintiffs would rely
 5   on it, the intent to induce doctors to attend the seminars, and the intent to increase the revenue
 6   Parker received as a result.
 7          153.    Based on all of this, Plaintiffs decided to invest and suffered the damages they seek
 8   to recover in this lawsuit.
 9                                                   VII.
10                                         DISCOVERY RULE
11          154.    Plaintiffs reasonably monitored the performance of their investments and made
12   reasonable inquiries upon learning of potential losses. They therefore exercised reasonable
13   diligence in attempting to discover their causes of action.
14          155.    Even with the exercise of reasonable diligence, Plaintiffs were unable to discover
15   and did not discover facts sufficient to identify their cause of action prior to May 10, 2018.
16                                                  VIII.
17                                     JURY TRIAL REQUESTED
18          156.    Plaintiffs request trial by jury on all matters and issues triable to a jury under
19   applicable law.
20                                                   IX.
21                                        RELIEF REQUESTED
22          157.    Plaintiffs pray for their actual/compensatory damages and/or restitution in an
23   amount to be proven at trial, including, but not limited to:
24                  a. An order certifying class action treatment;

25                  b. Actual economic damages;
26                  c. Mental anguish damages;
27
                    d. Emotional distress damages;
28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                        Page 31
      Case 3:20-cv-03194-RS Document 19 Filed 09/17/20 Page 32 of 32


                  e. Punitive or treble damages;
 1

 2                f. Recoverable and reasonable costs and attorneys’ fees;

 3                g. Pre-judgment interest;

 4                h. Post-judgment interest; and
 5
                  i. Any and all other relief to which Plaintiffs may show themselves entitled.
 6

 7   Dated: September 17, 2020                 Respectfully submitted,
 8                                             SBAITI & COMPANY PLLC
 9
                                               /s/ Mazin A. Sbaiti
10                                             Mazin A. Sbaiti
                                               California Bar No. 275089
11                                             mas@sabaitilaw.com
                                               JPMorgan Chase Tower
12                                             2200 Ross Avenue – Suite 4900W
13                                             Dallas, TX 75201
                                               T: (214) 432-2899
14                                             F: (214) 853-4367

15                                             Counsel for Plaintiffs
16

17

18

19

20

21

22

23

24

25

26

27

28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                  Page 32
